Citation Nr: 0831544	
Decision Date: 09/16/08    Archive Date: 09/22/08	

DOCKET NO.  04-42 981	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
decreased visual acuity, claimed as the residual of 
cataracts, macular degeneration, and the postoperative 
residuals of pterygia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

In a rating decision of June 1962, the RO denied entitlement 
to service connection for the postoperative residuals of a 
pterygium of the left eye.  Shortly thereafter, in a rating 
decision of March 1973, the RO continued its denial of 
service connection for a pterygium of the left eye.  In a 
subsequent rating decision of July 1975, the RO once again 
denied entitlement to service connection for the 
postoperative residuals of a pterygium of the left eye, and 
also denied entitlement to service connection for a pterygium 
of the right eye.  In a rating decision of December 1998, the 
RO continued its denial of service connection for the 
postoperative residuals of a pterygium of the left eye and a 
pterygium of the right eye, and, for the first time, denied 
entitlement to service connection for cataracts and macular 
degeneration.  In a rating decision of May 2001, which 
incorporated, by reference, a previous rating decision of 
October 1999, the RO continued its denial of service 
connection for bilateral pterygia, as well as for cataracts 
and macular degeneration.  The veteran voiced no disagreement 
with any of the aforementioned decisions, all of which have 
now become final.

Since the time of the most recent rating decision in May 
2001, the veteran has submitted additional evidence in an 
attempt to reopen his claim.  The RO found such evidence new, 
but not material, and the current appeal ensued.  

Finally, good or sufficient cause having been shown, the 
veteran's appeal has been advanced on the Board's docket 
pursuant to the provisions of 38 U.S.C.A. § 7107 (West 2002) 
and 20.900(c) (2007).  


FINDINGS OF FACT

1.  In a rating decision of June 1962, the RO denied 
entitlement to service connection for the postoperative 
residuals of a pterygium in the left eye.

2.  In a rating decision in March 1973, the RO continued its 
denial of service connection for a pterygium in the left eye.

3.  In a rating decision of July 1975, the RO denied 
entitlement to service connection for the postoperative 
residuals of a pterygium in the left eye, as well as for a 
pterygium in the right eye.  

4.  In a rating decision of December 1998, the RO denied 
entitlement to service connection for the postoperative 
residuals of a pterygium in the left eye, as well as for a 
pterygium in the right eye, cataracts, and macular 
degeneration.  

5.  In a rating decision of May 2001, which incorporated by 
reference a previous rating decision of October 1999, the RO 
denied entitlement to service connection for bilateral 
pterygia, as well as for cataracts and macular degeneration.

6.  Evidence submitted since the time of the aforementioned 
rating decisions does not relate to an unestablished fact, 
and is of insufficient significance to raise a reasonable 
possibility of substantiating the veteran's current claim for 
service connection for decreased visual acuity as the result 
of cataracts, macular degeneration and the postoperative 
residuals of bilateral pterygia.


CONCLUSIONS OF LAW

1.  The rating decisions of June 1962, March 1973, July 1975, 
December 1998, and May 2001, which in combination denied the 
veteran's claims for service connection for cataracts, 
macular degeneration, and the postoperative residuals of 
bilateral pterygia, are final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2007).  

2.  Evidence received since the time of the aforementioned 
rating decisions in June 1962, March 1973, July 1975, 
December 1998, and May 2001 is new, but not material, and 
insufficient to reopen the veteran's claims.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes:  his multiple contentions, 
including those offered during the course of an RO hearing in 
March 2005, as well as both VA and private treatment records 
and examination reports, and statements from the veteran's 
former service colleagues.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
its decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the veteran's claim, and what the evidence in the claims file 
shows, or fails to show, with respect to that claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran in this case seeks service connection for 
decreased visual acuity, claimed to be the result of 
cataracts, macular degeneration, and/or the postoperative 
residuals of bilateral pterygia.  In pertinent part, it is 
contended that the veteran's current and past ocular 
pathology is in some way the result of an episode or episodes 
in service, at which time salt water and/or various chemicals 
were splashed in his eyes.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§ 38 U.S.C.A. § 1110, 1131 (West 2002).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2007).

In order to establish service connection for a claimed 
disability, there must be:  
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or injury during service; and (3) 
medical evidence of a nexus between the claimed inservice 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Notwithstanding the aforementioned, once entitlement to 
service connection for a given disorder has been denied by a 
decision of the RO, that decision, absent disagreement by the 
veteran within a period of one year, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).  Where a 
claim for entitlement to service connection has been 
previously denied, and that decision becomes final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).  In addition, new evidence may be 
found to be material if it provides a "more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board of Veterans' Appeals to alter its 
decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

As regards the veteran's current claim for service 
connection, the Board notes that, in Boggs v. Peake, 520 F.3d 
1330 (Fed. Cir. 2008), the United States Court of Appeals for 
the Federal Circuit held that the "factual basis" of a claim 
for service connection is the veteran's disease or injury, 
rather than the symptoms of that disease or injury.  
Moreover, a properly diagnosed disease or injury cannot be 
considered the same factual basis as a distinctly diagnosed 
disease or injury.  As a consequence, for purposes of Section 
7104(b), claims which are based upon distinctly and properly 
diagnosed diseases or injuries must be considered separate 
and distinct claims.  This is to say that a claim for one 
diagnosed disease or injury cannot be prejudiced by a prior 
claim for a different diagnosed disease or injury.  Rather, 
the two claims must be considered independently because they 
rest on different factual bases.  

In the case at hand, at the time of the aforementioned rating 
decision(s), the RO denied entitlement to service connection 
for the postoperative residuals of bilateral pterygia, as 
well as for cataracts and macular degeneration.  Moreover, 
the veteran's current claim and accompanying evidence 
reflects those very same disabilities.  Under the 
circumstances, the Board is of the opinion that the veteran's 
current claim is, in fact, based on the very same diagnoses 
as his previous claim(s) and, accordingly, must be considered 
on a "new and material" basis.  See Boggs, supra.  

In the present case, at the time of the aforementioned rating 
decision in June 1962, there were on file the veteran's 
service treatment records, as well as various VA treatment 
records and examination reports.  Those records indicated 
that, for a period of approximately 2 months beginning in 
December of 1943, the veteran was apparently hospitalized at 
Fort Dix, New Jersey, due to an injury to his right eye.  
However, no findings or diagnoses referable to the veteran's 
right eye were reported at that time.  In point of fact, the 
earliest clinical indication of the presence of chronic eye 
pathology was revealed by a VA general medical examination 
dated in April 1949, approximately 4 years following the 
veteran's discharge from service, at which time there was 
noted the presence of small bilateral pterygia.  
Significantly, during a period of VA hospitalization in 1962, 
the veteran underwent surgery for the removal of a recurrent 
pterygium in his left eye, for which he had apparently 
previously undergone surgery in 1959 and 1961.  The RO, at 
the time of its June 1962 decision, concluded that the 
veteran's pterygium of the left eye was in no way related to 
his military service, and, consequently, denied entitlement 
to service connection for the postoperative residuals of a 
left eye pterygium.

In a decision of March 1973, the RO continued its denial of 
entitlement to service connection for the postoperative 
residuals of a left eye pterygium, finding that recently 
submitted treatment records and examination reports did not 
provide a valid reason for reconsideration.

In a subsequent rating decision of July 1975, the RO once 
again denied entitlement to service connection for the 
postoperative residuals of a pterygium in the left eye, and, 
in addition, denied service connection for a pterygium in the 
veteran's right eye.  In so doing, the RO noted that service 
treatment records had previously been reviewed, and showed no 
complaint or finding referable to a left eye disorder.  
Rather, the first evidence of any eye disability was shown on 
examination in April 1949, at which time there was noted the 
presence of bilateral pterygia.  Current medical evidence 
reportedly showed that the veteran had received treatment in 
June 1972 for what appeared to be a foreign body, most 
probably a blade of grass, in his left eye.  However, no 
foreign body was ever found.  An uncertified statement from 
the veteran's former service colleague was found insufficient 
to establish the presence of a chronic eye disability during 
military service.  Under the circumstances, the RO denied 
entitlement to service connection for the postoperative 
residuals of a pterygium in the left eye, as well as for a 
pterygium in the veteran's right eye.

In a rating decision of December 1998, the RO continued its 
denial of service connection for bilateral pterygia, and, for 
the first time, denied entitlement to service connection for 
bilateral cataracts and macular degeneration.  In so doing, 
the RO noted that service connection for a left eye 
disability had previously been denied, inasmuch as the 
veteran's service medical records had failed to show that the 
veteran incurred a left eye disability in service.  While the 
veteran had furnished numerous private medical records 
showing treatment for a left eye disability, to include a 
cataract and pterygia, those records dated back to March 
1957, a point in time more than 10 years following the 
veteran's discharge from service.  Moreover, while such 
records showed continuing treatment since that time, they 
failed to link the veteran's current eye condition to his 
military service.  Rather, recently submitted records appear 
to indicate that the veteran's constricted field of vision 
was due to age-related macular degeneration.  As regards the 
veteran's cataracts and pterygia, the evidence failed to show 
that either of those disabilities were related to, or the 
result of, the veteran's active service.  While a note from 
the veteran's private physician indicated that the veteran's 
visual fields were very constricted, and that he suffered 
from severe age-related macular degeneration, such evidence 
failed to demonstrate that the veteran's disability was the 
result of his active service.

Finally, in a rating decision of May 2001, which incorporated 
by reference a previous rating decision of October 1999, the 
RO found that a statement from the veteran's former service 
colleague could not constitute competent evidence, inasmuch 
as lay persons were not competent to offer medical opinions.  
Moreover, while the veteran's private physician had indicated 
that the veteran's visual problems would only worsen over 
time, there was still no medical evidence to relate those 
problems to the veteran's military service.  Based on such 
findings, the RO continued its denial of service connection 
for cataracts, age-related macular degeneration, and 
bilateral pterygia.  Significantly, all of the aforementioned 
determinations were adequately supported by and consistent 
with the evidence then of record, and have now become final.

Evidence received since the time of the RO's most recent 
decision in May 2001, consisting, for the most part, of VA 
and private treatment records and examination reports, as 
well as copies of various records from the Office of the 
Surgeon General, Department of the Army, while "new" in the 
sense that it was not previously of record, is not 
"material."  More specifically, the aforementioned records 
from the Office of the Surgeon General are negative for any 
evidence whatsoever of chronic eye pathology.  Moreover, such 
evidence as has been submitted shows only continuing 
diagnoses of or treatment for bilateral pterygia, 
postoperative cataracts, and macular degeneration, with no 
demonstrated relationship between any of those disabilities 
and the veteran's period of active military service.  
Significantly, following a VA eye examination in October 
2005, which examination, it should be noted, involved a full 
review of the veteran's medical records and claims folder, it 
was the opinion of the examiner that the veteran's current 
decrease in visual acuity was the result of macular 
degeneration, and not iritis, reportedly present in 1944.

Under the circumstances, the Board is of the opinion that 
evidence submitted since the time of the RO's May 2001 
decision does not constitute new and material evidence 
sufficient to reopen the veteran's previously-denied 
claim(s).  This is to say that, by itself, or when considered 
with previous evidence of record, the newly-received evidence 
does not relate to an unestablished fact necessary to 
substantiate the veteran's claim.  Accordingly, the veteran's 
appeal as to the issue of service connection for decreased 
visual acuity, claimed as the result of cataracts, macular 
degeneration, and the postoperative residuals of bilateral 
pterygia, must be denied.

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
veteran about the information and evidence that VA will seek 
to provide; and (3) inform the veteran about the information 
and evidence he is expected to provide.

The Board finds that the VCAA notice requirements have been 
satisfied by letters dated in January and October 2004, as 
well as in March 2005 and March 2006.  In those letters, VA 
informed the veteran that, in order to reopen his claim for 
service connection, new and material evidence was needed.  VA 
also told the veteran that, in order to substantiate a claim 
for service connection, the evidence needed to show that he 
had a current disability, a disease or injury in service, and 
evidence of a nexus between the post service disability and 
the disease or injury in service, which was usually shown by 
medical records and medical opinions.  To the extent there 
existed any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error 
was nonprejudicial, in that it did not affect the essential 
fairness of the adjudicatory process.  In point of fact, 
based on a review of the entire file, it is clear that the 
veteran had a full understanding and/or actual knowledge of 
the elements required to prevail on his claim.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

As to informing the veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the veteran that he could 
obtain private records himself and submit them to VA.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records, as well as both VA and private treatment 
records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

New and material evidence not having been presented, the 
application to reopen the claim for entitlement to service 
connection for decreased visual acuity, claimed as the result 
of cataracts, macular degeneration, and the postoperative 
residuals of bilateral pterygia, is denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


